 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                     DISTRICT OF NEVADA
 9
10
     AHERN RENTALS, INC.,                               Case No.: 2:20-cv-00094-JAD-VCF
11
            Plaintiff(s),                                            ORDER
12
     v.                                                          (Docket No. 23)
13
     KEITH WADE, et al.,
14
            Defendant(s).
15
16        Pending before the Court is the parties’ stipulation to reschedule the early neutral
17 evaluation in this case on March 11, 2020. Docket No. 23. The Court GRANTS that request and
18 CONTINUES the settlement conference to 9:30 a.m. on May 4, 2020. Settlement statements shall
19 be submitted by 3:00 p.m. on April 27, 2020. All other requirements in the order at Docket No.
20 20 continue to govern.
21        IT IS SO ORDERED.
22        Dated: February 27, 2020
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                 1
